Terminal Disclaimer
The terminal disclaimer filed on 7/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,183,997 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
Claim 1 is allowed because the prior art of record fails to teach or suggest a comparator configured to calculate an offset comprising a differential amplification circuit and a current valve with the connections and operations as recited in the claim, and “wherein the current valve comprises a plurality of first transistors comprising at least one dynamically controlled transistor configured to receive the control signal, and wherein the differential amplification circuit comprises a plurality of second transistors having commonly connected control electrodes, and wherein each of the plurality of second transistors are connected to at least one first transistor of the plurality of first transistors” as recited in the claim.
Claims 2-6 are allowed because they depend on claim 1.
Claim 7 is allowed because the prior art of record fails to teach or suggest a comparator configured to calculate an offset comprising a differential amplification circuit and a current valve with the connections and operations as recited in the claim, and “wherein the current valve comprising a plurality of first p-channel field-effect transistors (PFETs) having sources connected to a positive voltage node, 36wherein the plurality of first PFETs comprises at least one first PFET having a gate configured to receive the control signal, and wherein the differential amplification circuit comprises a plurality of second PFETs having commonly connected gates and commonly connected drains” as recited in the claim.
Claims 8-13 are allowed because they depend on claim 7.
Claim 14 is allowed because the prior art of record fails to teach or suggest a comparator configured to calculate an offset comprising a differential amplification circuit and a current valve with the connections and operations as recited in the claim, and “wherein the current valve comprising a plurality of first n-channel field-effect transistors (NFETs) having sources connected to a negative voltage node, wherein the plurality of first NFETs comprises at least one first NFET having a gate configured to receive the control signal, and wherein the differential amplification circuit comprises a plurality of second NFETs having commonly connected gates and commonly connected drains” as recited in the claim.
Claims 15-20 are allowed because they depend on claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Long Nguyen/
Primary Examiner
Art Unit 2842